Title: To James Madison from Albert Gallatin, 5 March 1813
From: Gallatin, Albert
To: Madison, James


Dear SirMarch 5th 1813
You will perceive by the enclosed letters from Collector Dearborn, that the information given by E. Mix has enabled him to seize two vessels bound to Halifax with provisions and to arrest several of the merchants concerned. E. Mix has arrived here & was in fact obliged to leave Boston. He states that he has not one cent & by the enclosed letter asks for some compensation. As his information appears to have been correct & his services faithful, I submit the propriety of your authorizing an advance of 500 dollars to him from the contingent fund; this being the only one from which such payment can be paid. Respectfully Your Obedt. Servt.
Albert Gallatin
